United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 14, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60327
                          Summary Calendar


                       MILCIADES FELIZ-CRUZ,

                                                          Petitioner,

                               versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                          Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A72 838 042
                        --------------------

Before JONES, Chief Judge, and KING and DAVIS, Circuit Judges.

PER CURIAM:*

     Milciades Feliz-Cruz (Feliz) petitions this court for review

of the BIA’s denial of his motion to reopen removal proceedings.

Feliz concedes that he has filed two motions to reopen, but he

contends that because his first motion alleged that he was denied

notice before the immigration judge issued an in absentia removal

order, the first motion should not count against the numerical

limitation placed on motions to reopen.      Feliz cannot establish

that the BIA abused its discretion in denying his most recent

motion to reopen as exceeding the numerical limitation on such

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
filings.       See Altamirano-Lopez v. Gonzales, 435 F.3d 547, 549-50

(5th    Cir.    2006);   8   C.F.R.    §    1003.2(c)(2),   (3);   8   C.F.R.

§ 1003.23(b)(4)(ii).

       Feliz also contends that the BIA abused its discretion by

refusing to reopen the case sua sponte, in light of the exceptional

circumstances he has shown.           Because there is “no legal standard

against which to judge an [administrative agency’s] decision not to

invoke its sua sponte authority,” we lack jurisdiction to consider

this claim.      See Enrizquez-Alvarado v. Ashcroft, 371 F.3d 246, 250

(5th Cir. 2004).      Feliz’s petition for review is DENIED.




                                        2